DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
This Office Action is in response to applicant’s arguments filed on 4/28/2020.  Claims 1-17, 23-24, 34-38, 41-44, 46, 51-53 have been cancelled.  Claims 18-22, 25-33, 39-40, 45, 47-50 are pending.  Claims 18, 22, 28-29, 31 have been amended.  
Applicant’s amendments to the claims have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.  
The Examiner will now select another species from Formula A for further examination.  Claims 45, 47-50 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Claims 20-21, 29-33, 39 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 18-19, 22, 25-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or 112, fourth paragraph, for failing to limit a claim from which it depends.  Claim 28 recites “wherein A1 is phenyl optionally substituted by halo, haloalkyl, or haloalkoxy,” which does not further limit claim 18, from which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19, 22, 25-28, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US Patent Application 2009/0170861 A1).
Ting et al. teaches pyridazinone compounds as glucan synthase inhibitors (abstract).  Compound 296 is taught as an intermediate in Scheme 61 (page 841).  Pharmaceutical carriers are also taught (paragraph 0050).

    PNG
    media_image1.png
    194
    290
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627